Exhibit 10.35
Contract of Employment
The information contained in this document includes the requirement of a
statement of the terms and conditions of your employment in accordance with the
Employment Rights Act 1996.
This agreement is made on 17 July 2006 and is between

     
Name
  Stephen Wood
 
   
and
   
 
   
Company
  Willis Limited

The main terms and conditions of your employment are set out below. For further
details of these and other matters including our Ethical Code, please refer to
the Global Policy manual and the Associate Handbook. For the avoidance of doubt,
the terms set out in this Contract of Employment take precedence over the Global
Policy Manual and the Associate Handbook and offer letter. The contents of the
Associate Handbook and Global Policy Manual do not form part of your Contract of
Employment, but are indicative of Company Policy and Procedure. The Company
reserves the right to vary these Policies and Procedures from time to time.

     
Date this Employment Begins:
  To be agreed (DATE AND SIGNATURE) [u08176u0817605.gif]
 
   
Date Continuous
Employment Begins:
  To be agreed (DATE AND SIGNATURE) [u08176u0817606.gif]
 
   
 
  Employment prior to this date with any previous employer does not count as
part of your continuous employment with the Company. This date is not
necessarily the date used to determine your entitlement to certain benefits.
 
   
Current Job Title:
  Group Financial Controller
 
   
 
  You may be transferred to any other job in the Group which in the reasonable
opinion of the Company would be suitable, on terms and conditions no less
favourable than those set out in this document.
 
   
Location:
  Ten Trinity Square, London
 
   
 
  You may be transferred to any other office in the Group. Your agreement to
such a transfer will be sought unless in the reasonable opinion of the Company,
the transfer does not necessitate you having to move home address.
 
   
Salary:
  £140,000 per annum
 
   
 
  Your salary will be paid monthly in arrears by direct transfer to your bank
account. Your salary will be reviewed annually.

          2006ZA





--------------------------------------------------------------------------------



 



     
Hours of Work:
  Your normal hours of work are 35 hours per week, 09:30 — 17:30, Monday to
Friday each week (but excluding public holidays) or as agreed locally by
Management and/or local practice.
 
   
 
  Unless otherwise agreed, these hours shall include one hour for lunch to be
taken at a time agreed with your Manager or Director.
 
   
 
  You will be expected to work such additional hours as necessary to meet the
demands of the business. You may also be required to vary the pattern of your
working hours as necessitated by changing commercial needs, if in the reasonable
opinion of the Company it is practicable for you to comply. Any additional hours
worked are subject to the provisions of the Working Time Regulations 1998 and
any amendment(s) to the Regulations thereof.
 
   
Employment Obligations:
  During your working hours you must devote the whole of your time, attention
and ability to the business of the Company and at all times you must promote the
interest and general welfare of the Group.
 
   
 
  Whilst this Contract is in force you may not take any outside employment or
engage in any business without prior written agreement of your Partners Group
Member nor may your additional employment render your total working time in
breach of the Working Time Regulations.
 
   
 
  You are not permitted to engage in any activity, which might interfere with
the performance of your duties or cause a conflict of interest.
 
   
Duty of Confidence:
  During and after the termination of this Contract you must keep with
inviolable secrecy and may not use for any purpose nor reveal to anyone (other
than those whose province it is to know the same) any secret or confidential
information entrusted to or discovered by you. This includes but is not limited
to information concerning the Company’s business, operations, products, markets,
trade secrets, technical know how, product formulations or techniques, names or
lists of employees, Clients or Prospective Clients and their insurance or
commercial affairs or any other matters pertaining to them and revealed to you
in the course of your employment which has not come into the public domain. This
duty applies without time limit.
 
   
 
  For further guidance, the provisions concerning Confidential Information are
set out in full in the Global Policy Manual.
 
   
Copyright, Inventions and Patents
  You must promptly disclose to the Company all ideas, concepts, works, methods,
discoveries, improvements, inventions or designs which you create or produce
either alone or with others (except those created or produced wholly outside
working hours which are totally unconnected with your employment) (“the Works”).
All and any rights of whatever nature in each such Work shall belong absolutely
to the Company and you shall hold the same in trust for the Company until such
proprietary rights shall be fully and absolutely vested in the Company. The
Company shall be entitled to make such modifications or adaptations to or from
any of the Works as it shall in its absolute discretion determine.

        2006ZA





--------------------------------------------------------------------------------



 



     
 
  You hereby assign to the Company with full title guarantee by way of
assignment all present and future copyright, database rights, design rights
(whether registered or unregistered) and other proprietary rights (if any) and
all rights of action for damages for infringement of such rights for the full
term thereof and any renewals and extensions thereof throughout the world and
you hereby waive in favour of the Company all moral rights conferred on you by
chapter 4 of part 1 of the Copyright Designs and Patents Act 1988 in relation to
any of the Works and at the request and expense of the Company you shall do all
things and execute all documents necessary or desirable to substantiate the
rights of the Company in the Works.
 
   
Other Obligations:
  If you are in grade 9 or above, and/or personally deal with any Client or
Prospective Client in the course of your duties, you shall not without the prior
written consent of the Company for a period of 12 months after the termination
of your employment, other than after the wrongful termination of your employment
by the Company, whether on behalf of yourself or any other person, firm or
company in competition with the Company or the Group, directly or indirectly:

         
 
  (i)   solicit Business from, or
 
       
 
  (ii)   seek to procure orders from; or
 
       
 
  (iii)   transact or handle Business or otherwise deal with; or
 
       
 
  (iv)   approach, canvass or entice away from the Group the Business of

     
 
  any Client of the Group with whom you have personally dealt in the course of
your duties at any time during the 12 months prior to the. termination of your
employment. The period of this restriction shall be reduced after the date your
employment ends by a period equal in length to any period of lawful suspension
from your duties or exclusion from any premises of the Company during any period
of notice.
 
   
 
  The restrictions set out in sub paragraphs (i) and (ii) above shall apply as
if the references to the “Prospective Client” were substituted for references to
the “Client”.
 
   
 
  If you are in grade 9 or above, you shall not for a period of 6 months after
the lawful termination of your employment directly or indirectly induce or seek
to induce any employee of the Group with whom you have worked in the 12 months
preceding the termination of your employment (excepting a clerical and
secretarial employee) to leave its employment where the departure of that
employee (whether alone or in conjunction with the departure of other employees
who are members of a team in which you performed duties) would do material harm
to the Group and where the departure is intended for the benefit of you or your
new employer or any other organisation carrying on a business in competition
with the Group.

 
   
 
  Each of the above restrictions constitutes an entirely separate and distinct
covenant and the invalidity or unenforceability of any such Covenant shall not
affect the validity or enforceability of the remaining covenants.

          2006ZA





--------------------------------------------------------------------------------



 



     
 
  The details of all your obligations are contained in the Global Policy Manual
and the Associate Handbook and the terms herein should be read in conjunction
with those in the Global Policy Manual and Associate Handbook.
 
   
Pension Scheme:
  You are entitled to membership of the Willis Stakeholder Pension Scheme. You
will automatically be enrolled as a member of this scheme when you first become
an employee unless you notify Willis in writing that you wish to opt-out of the
scheme. If you wish to make personal contributions to the Scheme you must elect
to do so. If you choose to opt out of the Scheme and then change your mind, you
may have to provide evidence of good health before you can join.
 
   
 
  Willis will hold certain personal data about you (see the section entitled
‘Data Protection’) including your name, address and date of birth and other
information needed to assist in the smooth running of the scheme. In accordance
with Willis’ requirements under the Data Protection Act 1998, this information
will only be available to Willis and the provider of the scheme (currently
Friends Provident plc), It will only be used by them to calculate and provide
benefits and for the efficient running of the scheme.
 
   
Absence from Work:
  Your entitlement to payments whilst you are absent from work, and the
procedure that you should follow if you are unable to attend the office for any
reason are contained in the Associate Handbook.
 
   
Medical Examination:
  The Company reserves the right to require you at any time to submit yourself
for examination by a doctor appointed by the Company at the Company’s expense.
 
   

         
Holidays:
  Grades 1 - 8 inclusive   23 days per annum
 
       
 
  Grade 9 and above   25 days per annum

     
 
  The holiday year runs from 1 January to 31 December. Holiday entitlement
increases by 1 day for every year’s completed service at the previous 31
December up to a maximum of 25 days. Please refer to the Associate Handbook for
your pro rata entitlement in year of joining and of leaving. Payment will be
made for Public Holidays.
 
   
 
  For part-time staff, holiday entitlement and entitlement to payment for Public
Holidays, is pro-rata, as outlined in the Associate Handbook.
 
   
Employee Benefits:
  The Details and eligibility rules of Employee Benefits to which you may be
entitled are contained in the Associate Handbook.
 
   

                  Termination of Employment:   a)   You may terminate your
employment by giving written notice as follows:
 
                    Grades 1 - 8 inclusive
 
                    Up to 4 weeks continuous service   - 1 week
 
                    Over 4 weeks continuous service   - 4 weeks
 
                    Grades 9 - 11 inclusive   - 3 months
 
                    Grades 12 and above   - 6 months

          2006ZA





--------------------------------------------------------------------------------



 



                      b)   If your employment is terminated by the Company you
will receive written notice as follows:
 
                    Grades 1 - 8 inclusive
 
                    Up to 4 weeks continuous service   - 1 week
 
                    Up to 4 years continuous service   - 4 weeks
 
                    From 5 to 12 years continuous service   - 1 week for each
year of completed service
 
                    Over 12 years continuous service   - 12 weeks
 
                    Grades 9 - 11 inclusive   - 3 months
 
                    Grades 12 and above   - 6 months

             
c)
  This agreement will automatically terminate on your 65th birthday. This does
not affect your statutory rights under the Employment Equality (Age) Regulations
2006.    
 
       
d)
  The Company shall not be obliged to provide you with work at any time after
the notice of termination is given by either party and the Company may in its
absolute discretion take one or more of the following steps, in respect of all
or part of the unexpired period of notice (provided that this shall not amount
to more than 6 months if the notice period is longer):

                     
i)
  require you to comply with such conditions as the Company may specify in
relation to attending or remaining away from the place of business of the
Company;        
 
           
ii)
  Assign you to such other duties as the Company shall in its absolute
discretion determine;        
 
           
iii)
  Withdraw any powers invested in you or suspend or vary any duties or
responsibilities assigned to you.

             
e)
  On termination of the Contract for whatever reason you must return to the
Company all reports, documents, computer disks, working papers and any other
information (in whatever form) received in the course of your employment. In
addition all other Group property must be returned.

     
Company Procedures:
  The Associate Handbook and the Global Policy Manual contain details of the
Company Procedures affecting your terms and conditions of employment, including
our Ethical Code, the Equal Opportunities Policy, Performance Improvement,
Disciplinary, Appeals and Grievance procedures which should be read in
conjunction with your Contract of Employment.      
 
  These documents are available in electronic format on the Company’s intranet
site. It is your responsibility to familiarise yourself with these documents,
and to note amendments of which you will be advised from time to time.      
 
  You are specifically advised that it is your responsibility to comply with the
Company’s policies, rules and procedures, including those contained within the
Willis Excellence Model and other compliance documents, as varied or
supplemented by it from time to time. Failure to comply with the Company’s
policies, rules and procedures will be a disciplinary

          2006ZA





--------------------------------------------------------------------------------



 



     
 
  offence and be dealt with in accordance with the Company’s disciplinary
procedures.      
Regulatory Requirements:
  You are required to comply with all reasonable requests, instructions and
regulations (whether statutory or otherwise) which apply to your employment from
time to time including any relevant requirements of the FSA and/or any other
relevant regulator. It is your responsibility to familiarise yourself with all
such regulations and requirements as made available to you by the Company.      
 
  It is a condition of your employment that you demonstrate and maintain
competence for the role you carry out, through the initial completion and
passing of relevant modules of Insurance Essentials, and of any other training
packages and tests introduced by the Company from time to time thereafter. In
the event of you failing to maintain and demonstrate competence for your role
the Company will follow the Performance Improvement Procedure.      
Data Protection:
  In order to meet statutory requirements, the Company, as your employer, is
required to collect, process and retain information, which the Data Protection
Act 1998 defines as sensitive personal data. By signing this Contract you are
expressly agreeing to the Company collecting, processing and retaining the
following information relating to:

             
a)
  Ethnic origin — to ensure equality of opportunity;    
 
       
b)
  Physical or mental health or condition — as part of sickness records;    
 
       
c)
  Disabilities — to facilitate adaptations in the workplace; and
 
       
d)
  Criminal convictions — to comply with the Rehabilitation of Offenders Act.

     
 
  This information, which will be held securely by Human Resources and, where
applicable, Occupational Health departments, is processed in accordance with the
principles set out in the Data Protection Act. You have the right to inspect
such information and, if necessary, require corrections to be made if the
information held about you is inaccurate. Should you wish to inspect or amend
any sensitive personal data held about you, then please contact Human Resources.
 
   
 
  The Company has an integrated Global Payroll and HR database the server for
which is located in the US. By accepting this contract you agree that the
Company may input relevant personnel records into these databases, which will be
transferred to the US for processing. The US does not have equivalent data
protection law to that of the UK, however it is the Company’s policy to maintain
the same rigorous standards with regard to the processing of data in the US as
in the UK.
 
   
Collective Agreements:
  There are no collective agreements in force that will affect your employment
with the Group.

This Agreement or attachments to this agreement supersedes any existing or prior
arrangements between you and the Company or any subsidiary or associated Company
of Willis Limited. In the event of differing terms, this Contract of Employment
will prevail.

          2006ZA





--------------------------------------------------------------------------------



 



Definitions:
For the purposes of this contract the following definitions shall apply:
“Group” means the Company and any holding company or subsidiaries of the Company
or any such holding company from time to time.
“Client” means any person, firm, company or other organisation who or which as
at the date your employment terminates or at any time during the 12 months prior
to that date:

i)   gives or is in the habit of giving instructions directly or through an
Intermediary to the Company or any other company in the Group concerning the
Business; or   ii)   is supplied or is in the habit of being supplied directly
by the Company or any company in the Group or indirectly through an Intermediary
with services relating to the Business; or   iii)   is an insured or reassured
or an Intermediary having influence over the introduction or facilitation or
securing of the Business with the Company or any other company in the Group.

“Business” means the business of a type carried on by the Company or by any
other company in the Group at the date your employment terminates, including but
not limited to the placing or broking of insurance or reinsurance world-wide and
ancillary services, the provision of risk management or risk transfer advice or
due diligence on mergers and acquisitions.
“Intermediary” means any person, firm or company by or through or with whom or
which the Business is introduced and/or facilitated on behalf of an insured or
reassured whether or not such intermediary derives any financial benefit from
the arrangement.
“Prospective Client” means any person, firm, company or other organisation
engaged in substantive negotiations (which have not yet finally been concluded)
with the Company or with any other company in the Group in the 12 month period
up to the date your employment terminates for the supply of services by the
Company or any other company in the Group in relation to the Business.
“Global Policy Manual” means the Willis Group Holdings Limited Global Policy
Manual.
Signed for and on behalf
of the Company:
9/8/06
I have read and understood the Terms and Conditions stated in the Contract of
Employment document and I confirm my acceptance of them.
Signed:  /s/ Stephen Wood
Date:      20 July 2006

          2006ZA





--------------------------------------------------------------------------------



 



(WILLS LOGO) [u08176u0817611.gif]
31 January 2010

     
 
  Telephone   +44(0)1473 223000
 
  Website       www.willis.com

PRIVATE AND CONFIDENTIAL

     
 
  Direct Line   +44(0)1473 223984
 
  Direct Fax    +44(0)1473 223563
 
  E-mail cheryl adams@willis.com

Stephen Wood
Group Finance
51 Lime Street
London
Our Ref: /jy
Dear Stephen
I am pleased to confirm that with effect from the 1st January 2010 your salary
has been increased to £200,000 per annum. This amount will be reflected and
backdated within the February payroll.
These changes to your terms and conditions of employment are subject to your
acceptance of this addendum. This addendum dated 31 January 2010, must be
attached to and form part of the Contract of Employment between yourself and
Willis Limited.
All other terms and conditions remain the same.
Yours sincerely
Susan Gunn
Group Human Resources Director
FOR AND ON BEHALF OF WILLIS LIMITED

     
 
  Willis Group Services Limited
 
  Friars Street
 
  Ipswich
 
  Suffolk IP1 1TA
 
   
 
  Registered office 51 Lime Street, London
 
  EC3M 7DQ. Registered number 1451456
 
  England and Wales.

 



--------------------------------------------------------------------------------



 



(WILLS LOGO) [u08176u0817611.gif]
3 February 2010

     
 
  Telephone     +44(0)1473 223000
 
  Website           www.Willis.com

PRIVATE AND CONFIDENTIAL

     
 
  Direct Line     +44(0) 1473 223984
 
  Direct Fax       +44(0) 1473 223563
 
  E-mail.cheryl.adams@willis.com

Stephen Wood
Group Finance
51 Lime Street
London
Our Ref: /jy
Dear Stephen
I am pleased to confirm the following temporary changes to your terms and
conditions of employment with effect from 01 February 2010.
1. Your job title will be Interim Chief Financial Officer.
2. You will report to Joe Plumeri for this period.
As advised these are temporary changes to reflect the additional duties you will
undertake until a suitable CFO is appointed. At such a time we will write to you
and you will revert to your previous terms of employment.
These changes to your terms and conditions of employment are subject to your
acceptance of this addendum. Please sign both copies and return one to me,
keeping the other for your own records. This addendum dated 3 February 2010,
must be attached to and form part of the Contract of Employment between yourself
and Willis Limited.
Please note that the changes will not be activated until your acceptance has
been received.
All other terms and conditions remain the same.
Yours sincerely
FOR AND ON BEHALF OF WILLIS LIMITED
Susan Gunn
Group Human Resources Director

     
/s/ Stephen Wood
  Dated: February 24, 2010

     
 
  Willis Group Services Limited
 
  Friars Street
 
  Ipswich
 
  Suffolk IP1 1TA
 
   
 
  Registered office 51 Lime
 
  Street, London EC3M 7DQ.
 
  Registered number 1451456
 
  England and Wales

 